DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/26/2022 is acknowledged.
Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0119391 to Schellin et al.
U.S. Patent Application Publication 2017/0119391 to Schellin et al. discloses a surgical adjunct monitoring system 200 (Note: Fig. 11), comprising a bioabsorbable adjunct 201, 202 configured to be implanted in a body of a patient (Note: paragraphs [0006} and [0045]); a drug configured to be releasably retained by the adjunct and, with the adjunct implanted in the body of the patient and the drug releasably retained by the adjunct, configured to be released from the adjunct into the body of the patient (Note: paragraph [0072]); and a sensor 218, 394 configured to monitor at least one exposure condition of at least one of the adjunct and the drug prior to the adjunct being implanted in the body of the patient (Note: paragraph [0070]), the at least one exposure condition being a condition that affects performance of at least one of the adjunct in the body of the patient and the drug in the body of the patient (Note: paragraph [0070]); wherein the sensor 218, 394 senses environmental changes such as temperature, humidity, which would inherently affect the viability of the adjunct drug, as well as exposure conditions, such as types of drugs, medicaments embedded within the adjunct 201, 202 (Note: paragraph [0072]) carried on removable staple cartridge 300, 370 (Note: Figs. 10 and 13B, and paragraph [0034]), wherein the exposure condition can include expiration/time related of the drug (Note: paragraphs [0066] and [0069]); further comprising a communications interface 210 configured to communicate data gathered by the sensor 218 to a computer/processor (Note: paragraph [0065] and [0066], wherein the data may be communicated to a remote cloud server, wirelessly/remote from the adjunct, wherein the processor is configured to analyze the data and determine whether at least one exposure condition adversely affected performance of the at least one of the adjunct and the drug, warns/displays to the user after determining that the at least one exposure condition adversely affected performance of the at least one of the adjunct and the drug, as broadly claimed, further comprising a packaging unit 204 in which the adjunct and the drug are disposed; wherein the sensor 218, 394 is attached to the packaging unit 204 (Note: Fig. 11).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0119391 to Schellin et al.
U.S. Patent Application Publication 2017/0119391 to Schellin et al. lacks the processor which explicitly determines the viability of the drug based on data received by the exposure conditions.  It is known to evaluate the viability of drugs after being subject to various exposure conditions to ensure the use of effective drugs.  Therefore, it would have been obvious to one skilled in the art to look for the solution of providing effective drugs by evaluating the environmental data sensed with the processor/computer of U.S. Patent Application Publication 2017/0119391 to Schellin et al. to explicitly determine drug effectiveness.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731